      Case: 3:20-cv-00224-NBB-RP Doc #: 85 Filed: 03/10/21 1 of 3 PageID #: 2241




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION


JOHN RASH                                                                         PLAINTIFF


VS.                                          CIVIL ACTION NO.: 3:20-CV-224-NBB-RP

LAFAYETTE COUNTY, MISSISSIPPI                                                  DEFENDANT




     DEFENDANT’S REPLY IN SUPPORT OF MOTION FOR LEAVE TO FILE
  RESPONSE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT IN EXCESS
                        OF PAGE LIMITATION



       COMES NOW, Lafayette County, Mississippi, the Defendant in the above-styled and

numbered cause, by and through its counsel, and files its Reply in Support of its Motion for

Leave to file the Defendant’s Response in Support of its Motion for Summary Judgment in

excess of the Local Rule’s Page Limitation, and would state as follows:

                                                1.

       In Reply to the Plaintiff’s Response in opposition to the present motion for leave, the

Defendant would point out that the Plaintiff’s Memorandum in Response to the Motion for

Summary Judgment is 35 pages in length, and makes very liberal use of 35 footnotes (many

inappropriately contain argument and extended descriptions of testimony and documentary

evidence) which, apparently, was done to comply with the letter, but not the spirit, of Local Rule

7. The additional 13 pages sought by the present motion are fully justified in view of the number

and complexity of the issues addressed by the motion and the Plaintiff’s Response.
     Case: 3:20-cv-00224-NBB-RP Doc #: 85 Filed: 03/10/21 2 of 3 PageID #: 2242




                                                 2.

       The Plaintiff is not “prejudiced” by virtue of the additional 13 pages. As the record

reflects, the substantive issues identified in the pending cross-motions for summary judgment

have been addressed in six memorandums of law and the Defendant’s Rebuttal does not raise

any new issues or arguments.

                                                 3.

       The Plaintiff’s request to file a supplemental Response should be denied as not consistent

with the Uniform Local Rules and being otherwise unsupported by the conclusory style

allegation of “prejudice” in its opposition to the present motion for leave.

                                                 4.

       Accordingly, the Defendant respectfully requests leave to exceed the 35 page limitation

in the form of the Defendant’s Rebuttal in Support of its Motion for Summary Judgment.



       THIS, the 10th day of March, 2021.

                                                      Respectfully submitted,

                                                      CLAYTON O'DONNELL PLLC
                                                      1403 VAN BUREN AVENUE, SUITE 103
                                                      P.O. Drawer 676
                                                      Oxford, MS 38655
                                                      Telephone: (662) 234-0900



                                                      /s/ David D. O’Donnell
                                                      DAVID D. O'DONNELL, MSB #3912
                                                      Attorney for Lafayette County, Ms.,
                                                      Defendant
                                                      dodonnell@claytonodonnell.com




                                                                                               2
     Case: 3:20-cv-00224-NBB-RP Doc #: 85 Filed: 03/10/21 3 of 3 PageID #: 2243




                                   CERTIFICATE OF SERVICE
        I, David D. O’Donnell, hereby certify that I electronically filed the foregoing with the
Clerk of the Court using the ECF system which sent notification of such filing to all counsel of
record.
       This the 10th day of March, 2021.

                                            /s/ David D. O'Donnell
                                            DAVID D. O'DONNELL, MSB# 3912
                                            dodonnell@claytonodonnell.com




                                                                                              3
